                                                                JS-6
1

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
                                              )
11                                            ) Case No.: CV 19-10317-CJC(AFMx)
     RAMIN JAVAHERIAN and LADAN               )
12                                            )
     JAVAHERIAN,                              )
13                                            )
                                              )
14              Plaintiffs,                   )
                                              )
15        v.                                  ) ORDER GRANTING PLAINTIFFS’
                                              ) MOTION TO REMAND [Dkt. 9]
16                                            )
     AMCO INSURANCE COMPANY, et               )
17   al.,                                     )
                                              )
18                                            )
                Defendants.                   )
19                                            )
                                              )
20                                            )
21

22   I. INTRODUCTION
23

24        Plaintiffs Ramin and Ladin Javaherian brought this insurance coverage action
25   against Defendants AMCO Insurance Company (“AMCO”) and SPC Geotechnical, Inc.
26   (“SPC”) in Los Angeles County Superior Court. (Dkt. 9-1 [First Amended Complaint,
27

28


                                              -1-
1    hereinafter “FAC”].) Before the Court is Plaintiffs’ motion to remand. (Dkt. 9
2    [hereinafter “Mot.”].) For the following reasons, that motion is GRANTED. 1
3

4    II. BACKGROUND
5

6           This dispute arises from a 2017 water leak that allegedly caused extensive damage
7    to Plaintiffs’ Woodland Hills, California home. (FAC ¶ 7.) Plaintiffs held a
8    homeowner’s insurance policy issued by AMCO, and after the leak occurred, AMCO
9    began investigating Plaintiffs’ insurance claim. (Id. ¶¶ 8–10.) In connection with this
10   investigation, AMCO hired an engineer from Bausley & Associates (“Bausley”) who,
11   after examining Plaintiffs’ home, opined that the interior damage had been caused by a
12   leak in an irrigation supply line. (Id. ¶ 10.) In reliance on this report, AMCO determined
13   that the damage to Plaintiffs’ home was covered by their policy and began to investigate
14   the scope of their loss. (Id. ¶ 11.)
15

16          AMCO retained Defendant SPC Geotechnical as a consultant to evaluate the soil
17   around Plaintiffs’ home and to offer a recommendation on how to repair the foundation.
18   (Id. ¶ 12.) SPC eventually produced a report for AMCO. (Id. ¶ 14.) Although SPC was
19   only retained in connection with restoration, its report also included an opinion on the
20   cause of the damage to the home. (Id.) On this issue, SPC concluded that the damage
21   had been caused by long-term settlement as opposed to the irrigation supply line leak.
22   (Id.) This finding directly contradicted the earlier Bausley report. After issuing the
23   report, Plaintiffs allege that SPC “improperly pressured and influenced Bausley &
24   Associates to change its opinions regarding the cause of the damage in order to create
25   uniformity” with their conclusion regarding the cause of the damage. (Id. ¶ 14.) Bausley
26

27
     1
      Having read and considered the papers presented by the parties, the Court finds this matter appropriate
28   for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearing set
     for February 3, 2020 at 1:30 p.m. is hereby vacated and off calendar.
                                                        -2-
1    allegedly buckled under SPC’s pressure, reversed its earlier findings, and provided
2    AMCO with a revised opinion stating that the damage had actually been caused by long-
3    term settlement, not the leak. (Id. ¶ 15.) This reversal spurred AMCO to deny Plaintiffs’
4    coverage for the damage. (Id.)
5

6          On October 31, 2019, Plaintiffs sued AMCO in Los Angeles Superior Court,
7    asserting state law claims for (1) breach of contract, (2) breach of the implied covenant of
8    good faith and fair dealing, and (3) violation of business and professions code § 17200.
9    (Dkt. 9-1 [Declaration of Sara A. McClain, hereinafter “McClain Decl.”] ¶ 2.) SPC was
10   not named as a defendant in the original Complaint. Plaintiffs are both California
11   citizens for diversity purposes. (Dkt. 1 [Notice of Removal, hereinafter “NOR”] ¶ 8.)
12   AMCO is an insurance company incorporated and headquartered in Iowa. (Id. ¶ 10.)
13   SPC is a California corporation. (FAC ¶ 3.)
14

15         AMCO was served with the Complaint on November 6, 2019. (McClain Decl.
16   ¶ 5.) During a conversation held on November 19, 2019, AMCO represented to
17   Plaintiffs’ counsel that it planned to remove the case. (Dkt. 13 [Declaration of Nicole
18   Hampton, hereinafter “Hampton Decl.”] ¶¶ 3–4.) Plaintiffs’ counsel responded that they
19   would not oppose removal because they were seeking over $75,000 in damages. (Id.)
20   However, the following day, Plaintiffs filed the FAC which, in addition to the claims
21   against AMCO, asserts an intentional interference with contractual relations claim against
22   SPC. (FAC ¶¶ 41–44.) Although the FAC was initially filed on November 20, 2019 as a
23   matter of right, Plaintiffs did not serve it on AMCO or SPC until December 5, 2019—the
24   same day AMCO removed the case. (NOR.) Plaintiffs subsequently filed the instant
25   motion to remand, contending that their addition of SPC destroys complete diversity.
26   (Mot.) AMCO opposes the motion, contending that SPC was fraudulently joined and
27   therefore cannot be used to destroy complete diversity.
28


                                                  -3-
1    III. LEGAL STANDARD
2

3          “Federal courts are courts of limited jurisdiction,” possessing “only that power
4    authorized by Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013)
5    (internal quotations omitted). A civil action brought in state court may only be removed
6    by the defendant to a federal district court if the action could have been brought there
7    originally. 28 U.S.C. § 1441(a). Federal district courts have diversity jurisdiction over
8    suits where more than $75,000 is in controversy if the citizenship of each plaintiff is
9    different from that of each defendant. 28 U.S.C. § 1332(a). When a case is removed, the
10   burden of establishing subject matter jurisdiction falls on the defendant, and the removal
11   statute is strictly construed against removal jurisdiction. Gaus v. Miles, Inc., 980 F.2d
12   564, 566 (9th Cir. 1992). “Federal jurisdiction must be rejected if there is any doubt as to
13   the right of removal in the first instance.” Id.
14

15   IV. DISCUSSION
16

17         The parties dispute whether the addition of SPC destroys complete diversity.
18   Plaintiffs, both California citizens, argue that complete diversity is not present due to
19   their contractual interference claim against SPC, which is also a California citizen for
20   diversity purposes. AMCO asserts that SPC was fraudulently joined and cannot be used
21   to destroy complete diversity. The Court agrees with Plaintiffs.
22

23         Fraudulently joined defendants do not defeat removal on diversity grounds.
24   Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998). When a sufficient
25   showing of fraudulent joinder is made, a court will not consider the citizenship of the
26   fraudulently joined party when determining if there is complete diversity in a case. See
27   Grancare, LLC v. Thrower by and through Mills, 889 F.3d 543, 548 (9th Cir. 2018).
28   “Joinder is fraudulent if the plaintiff fails to state a cause of action against a resident

                                                    -4-
1    defendant, and the failure is obvious according to the settled rules of the state.” Hunter v.
2    Philip Morris USA, 582 F.3d 1039, 1043 (9th Cir. 2009) (internal quotations omitted).
3

4           “A defendant invoking federal court diversity jurisdiction on the basis of
5    fraudulent joinder bears a heavy burden since there is a general presumption against
6    [finding] fraudulent joinder.” See Grancare, 889 F.3d at 548 (internal quotations
7    omitted). Fraudulent joinder must be proven by clear and convincing evidence.
8    Hamilton Materials, Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007). This
9    is an exacting standard because “if there is a possibility that a state court would find that
10   the complaint states a cause of action against any of the resident defendants, the federal
11   court must find that the joinder was proper and remand the case to the state court.”
12   Hunter, 582 F.3d at 1046. Stated another way, if there is a “non-fanciful possibility” that
13   Plaintiff can state a viable state law claim against a defendant, joinder should not be
14   considered fraudulent. See Macey v. Allstate Prop. & Cas. Ins. Co., 220 F. Supp. 2d
15   1116, 1117 (N.D. Cal. 2002). Even if a plaintiff’s claims against a defendant could not
16   withstand a 12(b)(6) motion, that does not mean that the defendant has been fraudulently
17   joined. Before finding fraudulent joinder, a court must also determine “whether a
18   deficiency in the complaint can possibly be cured by granting the plaintiff leave to
19   amend.” See Grancare, 889 F.3d at 549.
20

21         Plaintiffs’ lone claim against SPC is for intentional interference with contractual
22   relations. (FAC ¶¶ 41–44.) Thus, if AMCO can establish that SPC “cannot be held liable
23   on any theory” as to this claim, Plaintiffs’ motion to remand must be denied. See
24   Ritchey, 139 F.3d at 1318. To state a claim for intentional interference with contractual
25   relations, a plaintiff must allege, “(1) a valid contract between plaintiff and a third party;
26   (2) defendant’s knowledge of this contract; (3) defendant’s intentional acts designed to
27   induce a breach or disruption of the contractual relationship; (4) actual breach or
28   disruption of the contractual relationship; and (5) resulting damage.” UMG Recordings,

                                                   -5-
1    Inc. v. Glob. Eagle Entm’t, Inc., 117 F. Supp. 3d 1092, 1115 (C.D. Cal. 2015). The
2    California Supreme Court has stated that a plaintiff may satisfy the “intent requirement”
3    of an intentional interference claim by pleading that the defendant had a specific intent to
4    interfere with a contract or that “the defendant knew that the interference was certain or
5    substantially certain to occur as a result of its action.” Korea Supply Co. v. Lockheed
6    Martin Corp., 29 Cal. 4th 1134, 1154 (2003).
7

8          Plaintiffs sufficiently allege that there is a possibility that they could recover
9    against SPC for intentional interference with a contract. The FAC establishes the first
10   two elements of the claim by alleging that Plaintiffs had a homeowner’s insurance policy
11   issued by AMCO and SPC was aware of this contract. (FAC ¶ 41.) It also alleges that
12   SPC engaged in intentional acts—namely “improperly pressur[ing] and influenc[ing]
13   Bausley & Associates to change its opinions regarding the cause of damages in order to
14   create uniformity” with their own opinion—with the knowledge that such acts would
15   disrupt AMCO’s handling of Plaintiffs’ insurance claim. (FAC ¶¶ 14, 43.) According to
16   the FAC, SPC’s acts caused AMCO to breach the insurance contract by denying
17   Plaintiffs’ claim, which in turn resulted in damages. (Id. ¶ 44.) These allegations
18   sufficiently establish that “there is a possibility that a state court would find that the
19   complaint states a cause of action.” Hunter, 582 F.3d at 1046. Courts in this district
20   have refused to find fraudulent joinder in similar cases involving intentional contractual
21   interference claims asserted against defendants retained by insurance companies to
22   investigate claims. See, e.g., Landry v. Liberty Life Assurance Co. of Boston, 2014 WL
23   12610203, at *3 (C.D. Cal. Aug. 4, 2014) (finding that a defendant doctor, who was hired
24   by the defendant insurance company to conduct a medial examination of the plaintiff,
25   was not fraudulently joined because plaintiff adequately stated an intentional interference
26   of contractual relations claim against him); Chau-Barlow v. Provident Life and Accident
27   Ins. Co., 2016 WL 5921061, at *3 (C.D. Cal. Oct. 11, 2016) (same).
28


                                                    -6-
1          AMCO’s primary argument in favor of fraudulent joinder—that Plaintiffs will
2    ultimately be unable to prevail against SPC because it has meritorious affirmative
3    defenses—is unpersuasive. Courts generally decline to find fraudulent joinder “where a
4    defendant raises a defense that requires a searching inquiry into the merits of the
5    plaintiff’s case, even if that defense, if successful, would prove fatal.” Grancare, 889
6    F.3d at 548–49. The affirmative defenses AMCO raises here—the honest advice
7    privilege and First Amendment privilege—would require the Court to conduct such an
8    inquiry. Accordingly, the fact that SPC might in the future be able to successfully assert
9    these defenses is insufficient to establish fraudulent joinder.
10

11         The Court is similarly unconvinced that AMCO can establish fraudulent joinder by
12   citing to Plaintiffs’ delay in asserting their claim against SPC. The fact that Plaintiffs did
13   not include the contractual interference claim in their original complaint does not
14   preclude them from stating a colorable claim against SPC in the FAC. See, e.g., del
15   Puerto v. Thompson H. Grp., LLC, 2018 WL 1870423, at *3 (C.D. Cal. Apr. 18, 2018)
16   (remanding case after considering allegations against a new defendant added for the first
17   time in amended state court pleadings). That said, the Court would be remiss if it did not
18   address the unfortunate gamesmanship that Plaintiffs’ counsel appears to have engaged in
19   prior to the removal of this case. After a phone call with defense counsel on November
20   19, 2019, Plaintiffs’ counsel represented that they would not be contesting removal of the
21   case. (Hampton Decl. ¶ 4.) Less than one day after learning of AMCO’s intent to
22   remove however, Plaintiffs’ counsel filed the FAC, which added the claim against SPC.
23   (Id. ¶ 5.) Despite their conversation with defense counsel a day earlier, Plaintiffs’
24   counsel chose not to inform them that the FAC had been filed. Instead, they waited to
25   serve it until December 5, the day AMCO removed the case. (Id. ¶¶ 6–7.) The Court is
26   troubled by this lack of candor. Had Plaintiffs simply informed AMCO that they also
27   planned to assert a claim against SPC, the parties likely could have avoided litigating the
28   issue before this Court. However, given that Plaintiffs have shown that there is at least a

                                                   -7-
1    possibility that they could recover against SPC on their intentional interference of
2    contractual relations claim, the Court cannot find that AMCO has met its burden in
3    establishing fraudulent joinder.
4

5    V. CONCLUSION
6

7          For the following reasons, Plaintiffs’ motion to remand is GRANTED. This
8    action is hereby remanded to Los Angeles County Superior Court.
9

10         DATED:       January 27, 2020
11                                                 __________________________________
12                                                       CORMAC J. CARNEY
13                                                 UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -8-
